Citation Nr: 1741437	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-12 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2001 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing has since been prepared and is associated with the Veteran's electronic claims file.

In December 2016, the Board remanded the matter in order to obtain an addendum medical opinion.  The addendum opinion was obtained in January 2017.  Thereafter, the Agency of Original Jurisdiction (AOJ) readjudicated the claim in a March 2017 supplemental statement of the case (SSOC), continuing the denial.

During the pendency of the appeal, a March 2017 rating decision granted service connection for bilateral hearing loss.  Therefore, the issue of service connection for bilateral hearing loss is no longer before the Board, and the claim currently before the Board is reflected on the title page of this decision.


FINDING OF FACT

The weight of the competent evidence is against a finding that the Veteran's fibromyalgia had its onset during military service or is otherwise related to such service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a), (b), 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

VA sent the Veteran a notification letter in October 2009.

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  
VA provided an examinations and/or medical opinions for the Veteran's fibromyalgia claim in May 2016, July 2016, and January 2017.   The RO issued a supplemental statement of the case in March 2017 that readjudicated the issue remaining on appeal.  The Board finds that there has been substantial compliance with the previous remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As such, the Board will proceed to the merits.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires competent evidence satisfying three criteria:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Factual Background

The Veteran asserts that his fibromyalgia developed during active service, with symptoms beginning to appear in approximately 2004 or 2005.  See VBMS, 09/14/2016, Hearing Testimony at 3.

Service treatment records are negative for a diagnosis of fibromyalgia. Notwithstanding, the records demonstrate complaints of musculoskeletal pain, to include knee pain, ankle pain, and back pain.  Additionally, the records demonstrate a diagnosis of depression.  In the October 2006 report of medical history, the Veteran denied swollen or painful joints, digestive problems, and fatigue.  He reported the presence of back pain, knee pain, depression, and loss of sleep.  The Veteran further noted that his back pain was due to a boot camp injury and his depression and loss of sleep were due to his divorce.  Also included on the October 2006 report of medical history was an examination summary by a physician who noted the Veteran's statements that the knee injury was due to a boot camp injury and that the Veteran's depression and insomnia stemmed from his divorce.  In this summary, the physician also noted that the Veteran did not have any current back pain and that his knee pain reportedly stemmed from a running injury (patellofemoral pain syndrome/PFPS), which usually occurs after exercise.  VBMS, 04/24/2007, STR-Medical, pt. 2, 26-29.

Post-service medical records demonstrate complaints of and treatment for fibromyalgia beginning in 2009.  See, e.g., VBMS, 10/28/2010, CAPRI at 7.

The Veteran was afforded a VA examination in May 2016, which opined against the Veteran's disability manifesting during service because there was no documentation that he had symptoms of fibromyalgia while in service.  An addendum opinion obtained in July 2016, considered whether the Veteran's fibromyalgia was either the result of or manifested by depression experienced in service, but also opined against a medical nexus.  This examiner cited medical literature that determined there was insufficient evidence showing a link between psychological stress and fibromyalgia.  VBMS, 07/26/2016, C&P Exam, 1-3.  

The Veteran testified at the September 2016 Board hearing that, although he was not formally diagnosed with fibromyalgia until 2009, he experienced stabbing and burning pain, beginning in his feet and knees and moving into his back, arms and neck as early as 2004 or 2005.  Review of the Veteran's service treatment records showed various complaints of pain throughout his active service, including a report of knee and back pain upon separation in 2006.  See, e.g. VBMS, 04/24/2007, STR - Medical, pt. 2, 54, 72-79.

Therefore, in the December 2016 remand, the Board determined that an addendum opinion should be obtained to address the Veteran's lay testimony of pain during service and various documentation of pain in his service treatment records; then to make a determination as to whether the Veteran's depression and/or pain were etiologically linked to the Veteran's fibromyalgia.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (stating that a lay person is competent to report observable symptomatology of an injury or illness).

In January 2017, the same examiner from May 2016 provided a new opinion, which again determined that the Veteran's fibromyalgia was less likely than not incurred in service.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner found that the Veteran failed to report painful joints upon his separation examination report in October 2006.  The examiner reiterated that the only musculoskeletal problems mentioned were back pain (from a boot camp injury; that the Veteran was not experiencing at the time) and knee pain, (which stemmed from the diagnosed patellofemoral syndrome, which the examiner noted was a biochemical knee condition that is not associated with fibromyalgia).  The examiner further noted that during the Board hearing, the Veteran did not mention that the symptoms began in service until he was prompted by his representative.  See VBMS, 01/12/2017, VA Examination at 1.

Legal Analysis

Regarding an in service injury, service treatment records are negative for a diagnosis of fibromyalgia.  While post-service treatment records demonstrate diagnoses of the condition, they do not suggest that the disability is related to military service.  As there is no medical evidence linking the disability to military service, the claim is denied and the reasons follow.

As noted above, the Veteran has been afforded a VA examination and two addendums in conjunction with his claim.  The Board finds the probative and competent evidence of record weighs against the Veteran's claim of entitlement to service connection for fibromyalgia.  The Board places much weight on these 
VA opinions/addendums as the examiner set forth reasons for the negative conclusion reached and consider the Veteran's contentions regarding the in-service instances of pain noted in service treatment records.  As to any in-service symptomatology which might be associated with fibromyalgia, the January 2017 VA examiner specifically indicated that those symptoms were attributed to problems that were unrelated to fibromyalgia, such as a boot camp injury and a running injury for his joint pain and his divorce for his depression.  This VA clinician place weight on the October 2006 health assessment form, where the Veteran responded in the negative regarding painful and swollen joints and did not report musculoskeletal problems except for knee and back pain.  Regarding the knees, the VA clinician in 2017 noted that the Veteran has been diagnosed with patellofemoral syndrome in his knees, and this is a biomechanical knee condition that is not associated with fibromyalgia.  The Board also notes that the July 2016 VA examiner reviewed the Veteran's claims file and determined that the fibromyalgia was not secondarily caused by the Veteran's service-connected depression, nor aggravated beyond its natural progression due to his depression, citing a lack of medical literature and studies supporting this etiological cause.  VBMS, 07/26/2016, C&P Exam, 1-3.

In addition to the medical evidence, the Board has also considered the statements of the Veteran and his wife concerning his claimed disability. The Court has repeatedly held that laypersons, such as the Veteran and his wife, are competent to describe symptoms of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no evidence that the Veteran or his wife have the medical knowledge or training that would permit them to determine the etiology of a complex disorder, such as fibromyalgia, a condition involving pain or stiffness in the muscles and/or joints.  See Kahana v. Shinseki, 
24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 697 (30th ed. 2003).  As such, their statements in that regard are not competent and entitled to no weight in this regard.  The Board finds the most probative evidence to be the findings of the VA examiners, who provided sound reasons and bases for the opinion that the Veteran did not acquire fibromyalgia while in service.

The Board notes that the January 2017 examiner did not provide an analysis regarding if the Veteran's fibromyalgia is related to any incident of pain in service, as set forth by the December 2016 remand.  However, the Board finds that the lack of specific reference to depression did not render the January 2017 opinion inadequate.  Rather, as shown by the evidence above, when read as a whole and in the context of the totality of the relevant evidence of record, this opinion reflected the examiner's belief that the fibromyalgia was not incurred in service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding that medical reports must be read as a whole and in the context of the evidence of record); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (explaining that an examination report "must be read as a whole" to determine the examiner's rationale).  

Accordingly, the Board concludes that the most probative evidence of record weighs against the claim for service connection for fibromyalgia.  The "benefit-of-the-doubt" rule, enunciated in 38 U.S.C.A. § 5107(b), does not apply in this case, as there is not an approximate balance of probative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Therefore, the claim for service connection for fibromyalgia, to include as the result of an undiagnosed illness, is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


